      Case: 3:19-cv-01767-JJH Doc #: 15 Filed: 06/01/20 1 of 1. PageID #: 1721




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Sarah Savinsky,                                                   Case No. 3:19-cv-1767

                        Plaintiff

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Commissioner of Social Security,

                        Defendant

        Before me is the Report and Recommendation of Magistrate Judge Thomas M. Parker filed

on May 8, 2020. (Doc. No. 14). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day period has

elapsed, and no objections have been filed.

        Following review of Judge Parker’s R & R, I adopt it in its entirety as the Order of the

Court. I agree that the ALJ applied proper legal standards in evaluating Plaintiff’s Residual

Functional Capacity (“RFC”) and deciding not to include a leg-propping limitation in the RFC.

Because of this and because the decision is supported by substantial evidence, I hereby affirm the

Commissioner’s final decision denying Plaintiff’s DIC and SSI applications.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
